Opinion issued December 20, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00718-CV
                            ———————————
                    IN RE MAHINDRA, USA INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Mahindra, USA Inc., has filed a petition for writ of mandamus,

challenging the trial court’s August 12, 2016 order denying its motion to dismiss

based on forum non conveniens.*



*
      The underlying case is Jason Alan Cooper, Individually, as Administrator of the
      Estate of Venice Alan Cooper, and as Next Friend of Faith Cooper, and Christopher
      Cody Cooper v. Mahindra USA, Inc. and KMW, LTD., cause number 2016-40032,
      pending in the 152nd District Court of Harris County, Texas, the Honorable Robert
      Schaffer presiding.
      We deny the petition for writ of mandamus.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                        2